Name: Commission Regulation (EEC) No 1358/87 of 15 may 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 87 Official Journal of the European Communities No L 131 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1358 / 87 of 15 May 1987 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as last amended by Regulation (EEC) No 3826 / 85 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3972 / 86 of 22 December 1986 on food-aid policy and food-aid management (*), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 232 / 86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC) No 773 / 87 ( 4 ), and in particular Article 7 ( 5 ) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 16 170 tonnes of skimmed-milk powder to be supplied fob , cif or free at destination ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 May 1987 . For the Commission Frans ANDRIESSEN Vice-President ( t ) OJ No L 370 , 30 . 12 . 1986 , p. 1 . ( 2 ) OJ No L 29 , 4 . 2 . 1986 , p. 3 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4 ) OJ No L 78 , 20 . 3 . 1987 , p. 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 6 ) OJ No L 371 , 31 . 12 . 1985 , p . 1 . No L 131 / 2 Official Journal of the European Communities 20 . 5 . 87 ANNEX 1 Notice of invitation to tender ( 1 ) Description of the lot A 1 . Programme : 1986  Action No 147 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 December 1986 2 . Recipient UNHCR 3 . Country of destination Somalia 4 . Stage and place of delivery cif Mogadishu 5 . Representative of the recipient ( 2 ) ( J )  6 . Total quantity 600 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 147 / 87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / MOGADISHU' 12 . Shipment period Before 10 October 1987 13 . Closing date for the submission of tenders 1 June 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 10 October 1987 ( b ) closing date for the submission of tenders 22 June 1987 15 . Miscellaneous ( 4 ) ( 5 ) 20 . 5 . 87 Official Journal of the European Communities No L 131 / 3 Description of the lot B 1 . Programme : 1986  Action No 148 / 87 ( a ) legal basis Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 10 December 1986 2 . Recipient UNHCR 3 . Country of destination Somalia 4 . Stage and place of delivery cif Mogadishu 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 1 050 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 148 / 87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / MOGADISHU' 12 . Shipment period Before 15 September 1987 13 . Closing date for the submission of tenders 1 June 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 September 1987 ( b ) closing date for the submission of tenders 22 June 1987 15 . Miscellaneous ( 4 )( s ) No L 131 / 4 Official Journal of the European Communities 20 . 5 . 87 Description of the lot C 1 . Programme: 1986  Action No 149 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 December 1986 2 . Recipient UNHCR 3 . Country of destination Somalia 4 . Stage and place of delivery cif Berbera 5 . Representative of the recipient ( 2 ) (')  6 . Total quantity 800 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 149 / 87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / BERBERA' 12 . Shipment period Before 15 September 1987 13 . Closing date for the submission of tenders 1 June 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 September 1987 ( b ) closing date for the submission of tenders 22 June 1987 15 . Miscellaneous ( 4 ) ( 5 ) 20 . 5 . 87 Official Journal of the European Communities No L 131 / 5 Description of the lot D 1 . Programme : 1986  Action No 150 / 87 ( a ) legal basis Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 10 December 1986 2 . Recipient UNHCR 3 . Country of destination Somalia 4 . Stage and place of delivery cif Mogadishu 5 . Representative of the recipient ( 2 ) ( 3 ) i 6 . Total quantity 750 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 150 / 87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / MOGADISHU' 12 . Shipment period Before 15 July 1987 13 . Closing date for the submission of tenders 1 June 1987 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : * ( a ) shipment period Before 31 July 1987 (b ) closing date for the submission of tenders 22 June 1987 15 . Miscellaneous ( 4 ) ( s ) No L 131 / 6 Official Journal of the European Communities 20 . 5 . 87 Description of the lot E 1 . Programme: 1986  Action No 157 / 87 ( a ) legal basis Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient ICRC 3 . Country of destination Chile 4 . Stage and place of delivery cif Valparaiso 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 130 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging A red cross of 10 x 10 cm and : 'ACTION No 157 / 87 / CHI-17 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / VALPARAÃ SO' 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : # ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) ( s ) ( 6 ) 20 . 5 . 87 Official Journal of the European Communities No L 131 / 7 Description of the lot F 1 . Programme : ( a ) legal basis ( b ) purpose 1986  Action No 158 / 87 Council Regulation (EEC ) No 232 / 86 Commission Decision of 10 February 1986 2 . Recipient ICRC 3 . Country of destination Nicaragua 4 . Stage and place of delivery cif Corinto 5 . 6 . Representative of the recipient ( 2 ) ( 3 ) Total quantity 80 tonnes 7 . 8 . Origin of the skimmed-milk powder Intervention agency Community market Irish 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging A red cross of 10 x 10 cm and : 'ACTION No 158 / 87 / NIC-177 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( s ) ( 7 ) ( 8 ) No L 131 / 8 Official Journal of the European Communities 20 . 5 . 87 Description of the lot G 1 . Programme : 1986  Action No 159 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 (b ) purpose Commission Decision of 10 February 1986 2 . Recipient ICRC 3 . Country of destination Uruguay 4 . Stage and place of delivery cif Montevideo 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 20 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging A red cross of 10 x 10 cm and : 'ACTION No 159 / 87 / URU-23 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / MONTE ­ VIDEO' 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) ( s ) 20 . 5 . 87 Official Journal of the European Communities No L 131 / 9 Description of the lot H 1 . Programme: 1986  Action No 160 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient ICRC 3 . Country of destination Peru 4 . Stage and place of delivery cif Callao 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 70 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Netherlands 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging A red cross of 10 x 10 cm and : 'ACTION No 160 / 87 / PER-15 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CALLAO' 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( «) ( s ) No L 131 / 10 Official Journal of the European Communities 20 . 5 . 87 Description of the lot I 1 . Programme : 1986  Action No 161 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient ICRC 3 . Country of destination Honduras 4 . Stage and place of delivery cif Puerto Cortes 5 . Representative of the recipient ( 2 ) (') 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging A red cross of 10 x 10 cm and : 'ACTION No 161 / 87 / HON-5 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / PUERTO CORTES' 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) 20 . 5 . 87 Official Journal of the European Communities No L 131 / 11 Description of the lot K 1 . Programme : 1986  Action No 162 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision 16 February 1986 2 . Recipient WFP 3 . Country of destination Ethiopia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 350 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 162 / 87 / ETHIOPIA 0250000 / ACTION OF THE WORLD FOOD PROGRAMME / ASSAB' 12 . Shipment period Before 15 July 1987 13 . Closing date for the submission of tenders 1 June 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 July 1987 (b ) closing date for the submission of tenders 22 June 1987 15 . Miscellaneous ( 4 )( s )( 7 )( 8 )( 9 ) No L 131 / 12 Official Journal of the European Communities 20 . 5 . 87 Description of the lot L 1 . Programme: 1986  Action No 163 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Arab Republic of Yemen 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 270 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 163 / 87 / YEMEN A. R. 0261301 / ACTION OF THE WORLD FOOD PROGRAMME / HODEIDAH' 12 . Shipment period Before 15 July 1987 13 . Closing date for the submission of tenders 1 June 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 July 1987 ( b ) closing date for the submission of tenders 22 June 1987 15 . Miscellaneous ( 4 )( 5H 7 ) ( 8 ) n 20 . 5 . 87 Official Journal of the European Communities No L 131 / 13 Description of the lot M 1 . Programme : 1986  Action No 164 / 87 ( a ) legal basis Council Regulation (EEC) No 232 / 86 ( b) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Jordan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) (')  6 . Total quantity 130 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 164 / 87 / JORDAN 0230102 / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' 12 . Shipment period Before 5 July 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) ( 5 ) ( 7 ) ( 8 ) ( »)  No L 131 / 14 Official Journal of the European Communities 20 . 5 . 87 Description of the lot N 1 . Programme : 1986  Action No 165 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Egyptian Arab Republic 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 338 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency German 9 . Specific characteristics Entry into stock after 1 September 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 165 / 87 / EGYPT 0227002 / ACTION OF THE WORLD FOOD PROGRAMME / ALEXANDRIA' 12 . Shipment period Before 15 July 1987 13 . Closing date for the submission of tenders 1 June 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 July 1987 ( b ) closing date for the submission of tenders 22 June 1987 15 . Miscellaneous ( 4 )( 5 )( 7 )( 8 )( 9 ) 20 . 5 . 87 Official Journal of the European Communities No L 131 / 15 Description of the lot O 1 . Programme : 1986  Action No 166 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Burundi 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 5 tonnes 7 . 8 . Origin of the skimmed-milk powder Intervention agency Community market United Kingdom 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms ( 10 ) 11 . Supplementary markings on the pack ­ aging A black cross , the arms of which must be at least 300 mm long and : 'ACTION No 166 / 87 / BURUNDI 0273601 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAR-ES-SALAAM TRANSIT BURUNDI' 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 7 ) ( 8 ) ( 9 ) No L 131 / 16 Official Journal of the European Communities 20 . 5 . 87 Description of the lot P 1 . Programme : 1986  Action No 167 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Yemen People's Democratic Republic 4 . Stage and place of delivery fob 5 . Representative of the recipient ( J ) ( J )  6 . Total quantity 215 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 167 / 87 / YEMEN PDR 0226502 / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' 12 . Shipment period Before 10 September 1987 13 . Closing date for the submission of tenders 1 June 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 10 September 1987 ( b ) closing date for the submission of tenders 22 June 1987 15 . Miscellaneous ( 4 )( 5 ) ( 7 )( 8H 9 ) 20 . 5 . 87 Official Journal of the European Communities No L 131 / 17 Description of the lot Q 1 . Programme: 1986  Action No 168 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision 10 February 1986 2 . Recipient WFP 3 . Country of destination Madagascar 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 350 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics C 1 ) 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 168 / 87 / MADAGASCAR 0270100 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TOAMASINA' 12 . Shipment period Before 31 August 1987 13 . Closing date for the submission of tenders 1 June 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 September 1987 (b ) closing date for the submission of tenders 22 June 1987 15 . Miscellaneous ( 4 )( 5 ) ( 7 ) ( 8 )( 9 ) No L 131 / 18 Official Journal of the European Communities 20 . 5 . 87 Description of the lot R S T 1 . Programme : 1986  Actions No 151-152-153 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Mali 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 10 tonnes 75 tonnes 50 tonnes 7 . Origin of the skimmed milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 151 / 87 'ACTION No 152 / 87 'ACTION No 153 / 87 MALI 223103 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / ABIDJAN DAKAR ABIDJAN TRANSIT MALI' 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of  tenders 15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 1 5 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 7 ) ( 8 ) ( ») 20 . 5 . 87 Official Journal of the European Communities No L 131 / 19 Description of the lot U V X 1 . Programme : 1986  Actions No 154-155-156 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Mali 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 20 tonnes 10 tonnes 20 tonnes 7 . Origin of the skimmed milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 154 / 87 'ACTION No 155 / 87 'ACTION No 156 / 87 MALI 223103 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR ABIDJAN DAKAR TRANSIT MALI' 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders ' 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of  tenders 15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 7 ) ( 8 ) ( 9 ) No L 131 / 20 Official Journal of the European Communities 20 . 5 . 87 Description of the lot AA AB 1 . Programme : 1986  Actions No 171 / 87 to 177 / 87 ( a ) legal basis Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 19 March 1987 2 . Recipient Euronaid 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 480 tonnes 1 188 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 )( 5 )( 12 )( 13 )( 14 )( 15 ) ( 4 )( 5 )( 12 ) 20 . 5 . 87 No L 131 / 21Official Journal of the European Communities Description of the lot AC AD 1 . Programme: ( a ) legal basis ( b ) purpose 1986  Actions No 178 / 87 to 183 / 87 Council Regulation (EEC) No 232 / 86 Commission Decision of 19 March 1987 2 . Recipient Euronaid 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 956 tonnes 826 tonnes 7 . 8 . Origin of the skimmed-milk powder Intervention agency Community market German 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : l (a) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( s ) ( 12 ) No L 131 / 22 Official Journal of the European Communities 20 . 5 . 87 Description of the lot AE AF 1 . Programme: 1986  Actions No 184 / 87 to 190 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 19 March 1987 2 . Recipient Euronaid 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 425 tonnes 235 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 12 ) ( 13 ) ( 14 ) ( 15 ) 20 . 5 . 87 Official Journal of the European Communities No L 131 / 23 Description of the lot AG AH 1 . Programme: 1986  Actions No 191 / 87 to 194 / 87 l (a ) legal basis Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 19 March 1987 2 . Recipient Euronaid 3 . Country of destination ' See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 1 180 tonnes 150 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Irish 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( s ) ( 12 ) No L 131 / 24 Official Journal of the European Communities 20 . 5 . 87 Description of the lot A AK AL AM 1986  Actions No 195 / 87 to 209 / 87 Council Regulation (EEC ) No 232 / 86 Commission Decision of 19 March 1987 Euronaid See Annex II fob 225 tonnes 495 tonnes 510 tonnes 440 tonnes 1 . 2 . 3 . 4 . 5 . 6 . 7 . 8 . 9 . 10 . 11 . 12 . 13 . 14 . 15 . Programme: ( a ) legal basis ( b ) purpose Recipient Country of destination Stage and place of delivery Representative of the recipient ( 2 ) ( J ) Total quantity Origin of the skimmed-milk powder Intervention agency Specific characteristics Packaging Supplementary markings on the pack ­ aging Shipment period Closing date for the submission of tenders In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders Miscellaneous r Community market Netherlands Annex I B of Regulation (EEC ) No 1354 / 83 25 kilograms See Annex II Before 30 June 1987 The costs of supply are determined by the Dutch intervention agency in accordance with Article 1 5 of Regulation (EEC) No 1354 / 83 ( 4 ) ( s ) ( ]2 ) 20 . 5 . 87 Official Journal of the European Communities No L 131 / 25 Description of the lot AN AO 1 . Programme: 1987  Actions No 210 / 87 to 215 / 87 ( a ) legal basis ( b ) purpose  º Commission Decision 87 / 203 / EEC 2 . Recipient Euronaid 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( J )  6 . Total quantity 320 tonnes 720 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 )( 5 )( ,2 )( 13 )( 14 )( 15 ) ( 4 )( 5 )( 12 ) No L 131 / 26 Official Journal of the European Communities 20 . 5 . 87 Description of the lot AP AQ 1 . Programme : 1987  Actions No 216 / 87 to 225 / 87 ( a ) legal basis ( b ) purpose l* Commission Decision 87 / 203 / EEC 2 . Recipient Euronaid 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) (')  6 . Total quantity 790 tonnes 675 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency United Kingdom 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) ( 5 ) ( 12 ) ( 13 ) ( 14 ) ( 15 ) 20 . 5 . 87 Official Journal of the European Communities No L 131 / 27 Description of the lot AR AS AT 1 . Programme : 1987  Actions No 226 / 87 to 241 / 87 ( a ) legal basis I Commission Decision 87 / 203 / EECI \ (b) purpose J 2 . Recipient Euronaid 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( s )  6 . Total quantity 382 tonnes 690 tonnes 90 tonnes 7 . Origin of the skimmed powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack See Annex II aging \ 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of  tenders 15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 )( 5 )( 12 )( 13 )( 14 )( 15 ) ( 4 )( 5 )( 12 ) No L 131 / 28 Official Journal of the European Communities 20 . 5 . 87 Notes : ( ! ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 103 of 16 April 1987 , page 4 . ( 3 ) As soon as the successful tenderer has been informed of the award of the contract , he shall contact the beneficiary or his representative without delay , in order to determine the necessary consignment documents , as well as the details of period , rate , place and other circumstances concerning shipment . ( 4 ) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( s ) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been exceeded . ( 6 ) A health certificate must be drawn up in Spanish , as follows : 'SE TRATA DE UN PRODUCTO PASTEURIZADO O SOMETIDO A PROCESO DE PASTEURIZACIÃ N'. The certificate must be legalized by the diplomatic representative . ( 7 ) The successful tenderer shall transmit a health certificate to the beneficiary's representatives at the time of delivery . ( 8 ) Veterinary certificate issued by an official entity stating that the product derives from healthy animals , was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other infectious / contagious disease during the 90 days prior to the processing . ( 9 ) The successful tenderer shall transmit a certificate of origin to the beneficiaries at the time of delivery . ( 10 ) To be delivered on standardized pallets  40 bags per pallet  wrapped in shrunken plastic cover . ( n ) The milk powder must be obtained by the process 'low-heat temperature expressed whey protein nitrogen , not less than 6,0 mg / gm' and correspond to the characteristics mentioned in Annex I of Regulation (EEC ) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). However , concerning the 'total colony count' the standard ADMI Standard Methods ED , 1971 , pages 16 21 can be used instead of the international standard FIL 49:1970 . ( 12 ) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV , Postbus 1438 , Blaak 16 , NL 3000 BK ROTTERDAM. ( 13 ) Shipment to take place in 20-foot containers ; conditions FCL/LCL Shippers-count-load and stowage (els ). ( 14 ) The successful tenderer has to submit to the recipient's agent complete packing list of each container , specifying number of bags belonging to each shipping number as specified in the notice of invitation to tender . ( 15 ) The successful tenderer has to seal each container with a numbered locktainer , the number of which to be provided to the beneficiary's forwarder . 20 . 5 . 87 Official Journal of the European Communities No L 131 / 29 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote ( en toneladas ) TotalmÃ ¦ngde ( tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total ( em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde ( tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem (D ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) AA 480 90 Oxfam Belgique Vietnam Action No 171 / 87 / Vietnam / Oxfam B / 70804 / Hanoi via Hai Phong / For free distribution 45 SOS BoÃ ®tes de Lait India Action No 172 / 87 / India / SBL / 71900 / Calcutta / For free distribution 30 SOS BoÃ ®tes de Lait India Action No 175 / 87 / India / SBL / 71901 / Calcutta / For free distribution 15 SOS BoÃ ®tes de Lait India Action No 174 / 87 / India / SBL / 71902 / Madras / For free distribution 200 Save the Children Fund Sri Lanka Action No 175 / 87 / Sri Lanka / SCF / 72200 / Colombo / For free distribution 100 Secours populaire franÃ §ais Vietnam Action No 176 / 87 / Vietnam / SPF / 73302 / Hanoi via Hai Phong / For free distribution AB 1 188 1 188 Caritas Germanica Chile AcciÃ ³n n ° 177 / 87 / Chile / Caritas Germani ­ ca / 70403 / ValparaÃ ­so / Destinado a la distribuciÃ ³n gratuita AC 956 956 Caritas Germanica Chile AcciÃ ³n n ° 178 / 87 / Chile / Caritas Germani ­ ca / 70402 / Talcahuano / Destinado a la distribuciÃ ³n gratuita AD 826 240 Caritas Neerlandica Ecuador AcciÃ ³n n ° 179 / 87 / Ecuador / Caritas Neer ­ landica / 70303 / Guayaquil / Destinado a la distribuciÃ ³n gratuita 250 Caritas Neerlandica Colombia AcciÃ ³n n ° 180 / 87 / Colombia / Caritas Neerlandica / 70307 / BogotÃ ¡ via Santa Marta / Destinado a la distribuciÃ ³n gratuita 140 Caritas Germanica Chile AcciÃ ³n n ° 181 / 87 / Chile / Caritas Germani ­ ca / 70404 / Coquimbo / Destinado a la distribuciÃ ³n gratuita 176 Caritas Germanica Chile AcciÃ ³n n ° 182 / 87 / Chile / Caritas Germani ­ ca / 70405 / Antofagasta / Destinado a la distribuciÃ ³n gratuita 20 Prosalus Chile AcciÃ ³n n ° 183 / 87 / Chile / Prosalus / 75502 / Calama vÃ ­a Antofagasta / Destinado a la distribuciÃ ³n gratuita No L 131 / 30 Official Journal of the European Communities 20 . 5 . 87 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) AE 425 60 Caritas Belgica PerÃ º AcciÃ ³n n ° 184 / 87 / PerÃ º / Caritas Belgica / 70205 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 300 Caritas Neerlandica PerÃ º AcciÃ ³n n ° 185 / 87 / PerÃ º / Caritas Neerlandi ­ ca / 70300 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 25 AATM PerÃ º AcciÃ ³n n ° 186 / 87 / PerÃ º / AATM / 71701 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 40 Prosalus PerÃ º AcciÃ ³n n ° 187 / 87 / PerÃ º / Prosalus / 75501 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita AF 235 40 Prosalus Argentina AcciÃ ³n n ° 188 / 87 / Argentina / Prosalus / 75503 / JosÃ © LeÃ ³n SuÃ ¡rez vÃ ­a Buenos Aires / Destinado a la distribuciÃ ³n gratuita 75 Caritas Belgica Paraguay AcciÃ ³n n ° 189 / 87 / Paraguay / Caritas Belgi ­ ca / 70203 / AsunciÃ ³n / Destinado a la distribuciÃ ³n gratuita 120 Caritas Italiana Uruguay AcciÃ ³n n ° 190 / 87 / Uruguay / Caritas Ita ­ liana / 70607 / Montevideo / Destinado a la distribuciÃ ³n gratuita AG 1 180 1 060 SOSO Nicaragua AcciÃ ³n n ° 191 / 87 / Nicaragua / SOSO / 73900 / Managua vÃ ­a Corinto / Destinado a la distribuciÃ ³n gratuita 120 Oxfam Belgique Nicaragua AcciÃ ³n n ° 192 / 87 / Nicaragua / Oxfam B / 70802 / Corinto / Destinado a la distribuciÃ ³n gratuita AH 150 30 WCC Honduras AcciÃ ³n n ° 193 / 87 / Honduras / WCC / 70700 / Tegucigalpa vÃ ­a Puerto Cortes / Destinado a la distribuciÃ ³n gratuita 120 Caritas Belgica Guatemala AcciÃ ³n n ° 194 / 87 / Guatemala / Caritas Belgica / 70201 / Guatemala City vÃ ­a Santo TomÃ ¡s de Castilla / Destinado a la distribu ­ ciÃ ³n gratuita AI 225 60 Oxfam Belgique Cabo Verde AcÃ §Ã £o N? 195 / 87 / Cabo Verde / Oxfam Belgique / 70800 / Praia / Destinado a distri ­ buiÃ §Ã £o gratuita 45 Caritas Neerlandica Cabo Verde AcÃ §Ã £o N9 196 / 87 / Cabo Verde / Caritas Neerlandica / 70308 / S. Vicente / Destinado a distribuiÃ §Ã £o gratuita 60 Caritas Neerlandica Cabo Verde AcÃ §Ã £o N? 197787 / Cabo Verde / Caritas Neerlandica / 70309 / Praia / Destinado a distribuiÃ §Ã £o gratuita 60 Secours populaire franÃ §ais Cabo Verde AcÃ §Ã £o N? 198 / 87 / Cabo Verde / SPF / 73304 / Praia / Destinado a distribuiÃ §Ã £o gratuita AK 495 20 Prosalus SÃ ©nÃ ©gal Action n ° 199 / 87 / SÃ ©nÃ ©gal / Prosalus / 75506 / Thies via Dakar / Pour distribution gratuite 25 AATM SÃ ©nÃ ©gal Action n ° 200 / 87 / SÃ ©nÃ ©gal / AATM / 71704 / Saint-Louis via Dakar / Pour distri ­ bution gratuite 100 Secours populaire franÃ §ais SÃ ©nÃ ©gal Action n ° 201 / 87 / SÃ ©nÃ ©gal / SPF / 73301 / Dakar / Pour distribution gratuite 350 Secours catholique franÃ §ais SÃ ©nÃ ©gal Action n ° 202 / 87 / SÃ ©nÃ ©gal / SCF / 70503 / Dakar / Pour distribution gratuite AL 510 225 Caritas Italiana SÃ ©nÃ ©gal Action n ° 203 / 87 / SÃ ©nÃ ©gal / Caritas Italiana / 70602 / Dakar / Pour distribution gratuite 285 SSI SÃ ©nÃ ©gal Action n ° 204 / 87 / SÃ ©nÃ ©gal / SSI / 73001 / Dakar / Pour distribution gratuite 20 . 5 . 87 No L 131 / 31Official Journal of the European Communities ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) AM 440 210 Caritas Italiana Ghana Action No 205 / 87 / Ghana / Caritas Italiana / 70600 / Accra via Tema / For free distribution 60 Prosalus BÃ ©nin Action n ° 206 / 87 / BÃ ©nin / Prosalus / 75500 / Tanguieta via Porto-Novo / Pour distribution gratuite ' 40 Prosalus Ghana Action No 207 / 87 / Ghana / Prosalus / 75508 / Koforidua via Tema / For free distribution 90 Caritas Italiana GuinÃ ©-Bissau AcÃ §Ã £o N? 208 / 87 / GuinÃ ©-Bissau / Caritas Italiana / 70601 / Bissau / Destinado a distribuiÃ §Ã £o gratuita 40 Prosalus Sierra Leone Action No 209 / 87 / Sierra Leone / Prosalus / 75505 / Lunsar via Freetown / For free distribution AN 320 255 SSI Niger Action n ° 210 / 87 / Niger / SSI / 73000 / Niamey via LomÃ © / Pour distribution gra ­ tuite 35 AATM Togo Action n ° 211 / 87 / Togo / AATM / 71702 / LomÃ © / Pour distribution gratuite 30 Caritas BÃ ©lgica S. TomÃ © e Principe AcÃ §Ã £o N9 212 / 87 / S. TomÃ © e PrÃ ­ncipe / Caritas BÃ ©lgica / 70207 / Assunto via Porto de S. TomÃ © / Destinado a distribuiÃ §Ã £o gra ­ tuita AO 720 50 Caritas Italiana Sudan Action No 213 / 87 / Sudan / Caritas Italiana / 70604 / Khartoum via Port Sudan / For free distribution 100 Caritas Italiana Sudan Action No 214 / 87 / Sudan / Caritas Italiana / 70605 / El Obeid via Port Sudan / For free distribution 540 Oxfam Belgique Sudan Sudan / 70803 / Port Sudan 30 Prosalus Ethiopia Action No 215 / 87 / Ethiopia / Prosalus / 75509 / Asmara via Massawa / For free distribution AP 790 45 Caritas Neerlandica Angola AcÃ §Ã £o N? 216 / 87 / Angola / Caritas Neer ­ landica / 70345 / Luanda / Destinado a distribuiÃ §Ã £o gratuita 30 Caritas Neerlandica Angola AcÃ §Ã £o N? 217 / 87 / Angola / Caritas Neer ­ landica / 70346 / Lobito / Destinado a distribuiÃ §Ã £o gratuita 20 Prosalus Guinea Ecuatorial AcciÃ ³n n ° 218 / 87 / Guinea Ecuatorial / Prosalus / 75510 / Bata / Destinado a la distribuciÃ ³n gratuita 20 AATM RÃ ©publique Centrafricaine Action n ° 219 / 87 / RÃ ©publique Centrafri ­ caine / AATM / 71700 / Bangui via Douala / Pour distribution gratuite 60 Prosalus Camerun Action No 220 / 87 / Camerun / Prosalus / 75511 / Batibo via Douala / For free distri ­ bution 615 Caritas Belgica ZaÃ ¯re Action n ° 221 / 87 / ZaÃ ¯re / Caritas Belgica / 70209 / Kinshasa via Matadi / Pour distribu ­ tion gratuite AQ 675 150 Caritas Belgica Rwanda Action n ° 222 / 87 / Rwanda / Caritas Belgica / 70206 / Kigali via Mombasa / Pour distri ­ bution gratuite 300 Caritas Germanica Uganda Action No 223 / 87 / Uganda / Caritas Ger ­ manica / 70466 / Kampala via Mombasa / For free distribution 150 Caritas Italiana Sudan Action No 224 / 87 / Sudan / Caritas Italiana / 70606 / Juba via Mombasa / For free distribution No L 131 / 32 Official Journal of the European Communities 20 . 5 . 87 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) AQ 75 Save the Children Fund Uganda Action No 225 / 87 / Uganda / SCF / 72201 / Kampala via Mombasa / For free distribution AR 382 16 Caritas Germanica Zambia Action No 226 / 87 / Zambia / Caritas Ger ­ manica / 70460 / Mansa via Dar es Salaam / For free distribution * 16 Caritas Germanica Zambia Action No 227 / 87 / Zambia / Caritas Germanica / 70461 / Chipata via Dar es Salaam / For free distribution 16 Caritas Germanica Zambia Action No 228 / 87 / Zambia / Caritas Ger ­ manica / 70462 / Ndola via Dar es Salaam / For free distribution 117 Caritas Germanica Zambia Action No 229 / 87 / Zambia / Caritas Germanica / 70464 / Lusaka via Dar es Salaam / For free distribution 117 Caritas Germanica Zambia Action No 230 / 87 / Zambia / Caritas Germanica / 70465 / Lusaka via Dar es Salaam / For free distribution 100 Comide ZaÃ ¯re Action n ° 231 / 87 / Zaire / CTM / 71800 / Lubumbashi via Matadi / Pour distribution gratuite AS 690 195 Oxfam Belgique MoÃ §ambique AcÃ §Ã £o N9 232 / 87 / MoÃ §ambique / Oxfam B / 70801 / Maputo / Destinado a distribui ­ Ã §Ã £o gratuita 55 AATM Madagascar Action n ° 233 / 87 / Madagascar / AATM / 71705 / Toliary / Pour distribution gratuite 50 AATM Madagascar Action n ° 234 / 87 / Madagascar / AATM / 71706 / Fianarantsoa via Toliary / Pour distribution gratuite 50 AATM Madagascar Action n ° 235 / 87 / Madagascar / AATM / 71708 / Toamasina / Pour distribution gra ­ tuite 100 DKW MoÃ §ambique AcÃ §Ã £o N? 236 / 87 / MoÃ §ambique / DKW / 72300 / Maputo / Destinado a distribuiÃ §Ã £o gratuita 55 DKW Swaziland Action No 237 / 87 / Swaziland / DKW / 72301 / Mbabane via Durban / For free distribution 100 SPF Madagascar Action n ° 238 / 87 / Madagascar / SPF / 73300 / Antananarivo via Toamasina / Pour distribution gratuite 45 OPEM Madagascar Action n ° 239 / 87 / Madagascar / OPEM / 74204 / Antananarivo via Toamasina / Pour distribution gratuite 40 Prosalus MoÃ §ambique AcÃ §Ã £o N ° 240 / 87 / MoÃ §ambique / Prosalus / 75507 / Beira / Destinado a distri ­ buiÃ §Ã £o gratuita AT 90 90 SCF Comores Action n ° 241 / 87 / Comores / SCF / 70504 / Moroni / Pour distribution gratuite